DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-23 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/12/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Macbeth U.S. Patent Application 2003/0156367 (hereinafter “Macbeth”).
Regarding claim 1, Macbeth teaches a fault circuit interrupting device (i.e. device 516)(fig.5) for selectively coupling a power source (i.e. transformer 206)(fig.5) to a load (i.e. load 212)(fig.5), the fault circuit interrupting device comprising: a fault sensor (i.e. GFCI 500)(fig.5) configured to output a sensor signal (refer to input 520)(fig.5), the fault sensor including a differential transformer (i.e. differential transformer 502)(fig.5) and a grounded neutral transformer (i.e. neutral transformer)(fig.5), wherein the 
Regarding claim 22, Macbeth teaches a fault circuit interrupting device (i.e. device 516)(fig.5) for selectively coupling a power source (i.e. transformer 206)(fig.5) to a load (i.e. load 212)(fig.5), the fault circuit interrupting device comprising: a fault sensor assembly (i.e. GFCI 500)(fig.5) including a differential transformer (i.e. differential transformer 502)(fig.5) configured to output a sensor signal (implicit) and a grounded neutral transformer (i.e. neutral transformer)(fig.5) configured to output a signal if a neutral conductor is grounded (refer to [0053] and [0054]), wherein the differential transformer outputs the sensor signal based on the output signal of the grounded neutral transformer (refer to [0033]); a first amplifier (i.e. amplifier 506)(fig.5) electrically coupled to the differential transformer (implicit) and configured to amplify the sensor signal (implicit) to output an amplified sensor signal (implicit); and a controller (i.e. detector 218)(fig.5) in series with the first amplifier (implicit), wherein th.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macbeth.
Regarding claim 23, Macbeth teaches a method for monitoring a circuit for an electrical fault condition (refer to device 516)(fig.5), the method comprising: receiving a voltage signal (i.e. voltage sensor 216)(fig.4)(the same configuration for the voltage sensor exists in figure 5, but it is not labeled) and generating a reference voltage signal (refer to voltage sensor 216)(fig.4)(the same configuration for the voltage sensor exists in figure 5, but it is not labeled); amplifying a first signal from a differential transformer to provide a first amplified signal (refer to amplifier 506)(fig.5);Page 8 of 10Application Serial No. 16/538,384 generating a second signal based on the first amplified signal and coupling the second signal to a grounded neutral transformer (implicit)(refer to [0053] and [0054]); and processing the digital signal corresponding to the reference voltage signal and the first amplified signal for determining an occurrence of an electrical fault condition (refer to [0027] and [0035]), however Macbeth does not teach digitizing the reference voltage signal using an analog-to-digital converter to provide a digital signal corresponding to the reference voltage .
Claims 2, 4-8, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macbeth as applied to claim 1 above, and further in view of Restrepo et al. U.S. Patent No. 7,441,173 (hereinafter “Restrepo”).
Regarding claim 2, Macbeth teaches the fault circuit interrupting device according to Claim 1, further comprising a voltage sensor (i.e. voltage sensor 216)(fig.4)(the same configuration for the voltage sensor exists in figure 5, but it is not labeled) configured to output a reference voltage signal (implicit), however Macbeth does not teach wherein the controller is further configured to determine whether the reference voltage signal exceeds a voltage threshold in determining the occurrence of the actual fault. However Restrepo teaches wherein the controller is further configured to determine whether the reference voltage signal exceeds a voltage threshold in determining the occurrence of the actual fault (refer to Col. 8, lines 28-50 and col. 10, lines 65-col. 11, line 5). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Macbeth to include the voltage threshold of Restrepo to provide the advantage of providing both ground fault and overvoltage protection, thereby enhancing the protection capabilities of the circuit.
Regarding claim 4, Macbeth and Restrepo teach the fault circuit interrupting device according to Claim 2, further comprising a test circuit configured to generate a simulated electrical fault condition 
Regarding claim 5, Macbeth and Restrepo teach the fault circuit interrupting device according to claim 2, further comprising a memory unit (refer to Restrepo a memory unit/ASIC; column 4, lines 17-21, 55-67, column 5, lines 1-12), wherein the controller is configured to: execute an algorithm for calculating a gain of the first amplifier (refer to Restrepo wherein the pins comprised in controller/ASIC is configured to execute an algorithm for calculating a gain of the amplifier; column 7, lines 16-21, column 
Regarding claim 6, Macbeth and Restrepo teach the fault circuit interrupting device according to claim 2, further comprising a memory unit (refer to Restrepo a memory unit/ASIC; column 4, Iines17-21, 55-67, column 5, lines 1-12), wherein the controller is further configured to: determine an approximate value for a characteristic of the first amplified signal during a test operation in which the approximate value for the characteristic of the first amplified signal is approximately known (refer to Restrepo wherein the controller/ASIC is further configured to determine an expected value/parameter value for a characteristic of any amplified signal during a test operation in which the value of the characteristic of the amplified signal is in the parameter setting; figure 2, column 7, lines 64-66, column 9, lines 58-66, column 10, lines 28-39, 56-67), determine a value for the characteristic of the first amplified signal as measured during the test operation (refer to Restrepo determine the value for the characteristic/signal indicative of any amplified signal as measured during the test operation/(PTT); figure 2, column 9, lines 58-66, column 10, lines 28-39, 56-67, column 11, lines 1 -4), determine a difference between the approximate value for the characteristic of the first amplified signal and the determined value for the characteristic of the first amplified signal (refer to Restrepo the ASIC circuit can be designed to determine a difference between an amplitude and/or a duration of a received signal to a predetermined 
Regarding claim 7, Macbeth and Restrepo teach the fault circuit interrupting device according to claim 2, wherein the controller comprises a compensation module for determining when the first amplifier is saturated and, based on determining the first amplifier is saturated, adjusting a value of a characteristic of the first amplified signal (refer to Restrepo col. 7 – col. 10). 
Regarding claim 8, Macbeth and Restrepo teach the fault circuit interrupting device according to claim 2, however wherein the controller is further configured to: iteratively sample a characteristic of the first amplified signal, and calculate an integrated value for the characteristic of the first amplified signal iteratively, including executing an integration algorithm using the sampled values for the characteristic of the first amplified signal (refer to Restrepo col. 7 – col. 10). 
Regarding claim 20, Macbeth teaches the fault circuit interrupting device according to claim 1, however Macbeth does not teach the device further comprising a gain circuit, wherein, based on the frequency of the sensor signal, the gain circuit adjusts the gain accordingly. However Restrepo teaches the device further comprising a gain circuit, wherein, based on the frequency of the sensor signal, the gain circuit adjusts the gain accordingly (refer to col. 7, lines 53-67; col. 8, lines 47-53; col. 9, lines 6-12; col. 10, lines 56-67, col 11, lines 1-4). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Macbeth to include the gain circuit of .
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macbeth and Restrepo as applied to claim 2 above, and further in view of Reid et al. U.S. Patent Application 2005/0083616 (hereinafter “Reid”).
Regarding claim 3, Macbeth and Restrepo teach the fault circuit interrupting device according to Claim 2, however they do not teach the device further comprising: an analog-to-digital converter configured to receive the reference voltage signal and the first amplified signal and output respective digital signals corresponding to the reference voltage Page 2 of 10Application Serial No. 16/538,384Docket No.: PA-02552 CON 2 US (1640-85 CON II)signal and the first amplified signal; and a line interrupt assembly configured to interrupt current flow through a conductive path when a characteristic of the first amplified signal exceeds an actual fault threshold. However Reid teaches the device further comprising: an analog-to-digital converter (refer to [0025]) configured to receive the reference voltage signal and the first amplified signal (implicit) and output respective digital signals corresponding to the reference voltage signal and the first amplified signal; (refer to [0025]); and 	a line interrupt assembly (refer to [0016] and [0025]) configured to interrupt current flow through a conductive path when a characteristic of the sensor signal exceeds an actual fault threshold (refer to [0016] and [0025]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the circuit of Macbeth and Restrepo to include the digital signals of Reid to provide the advantage of digitizing the inputs to the controller to provide the advantage of creating a smaller circuit and converting the inputs into signals that are usable by the microcontroller.
Claims 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macbeth as applied to claim 1 above, and further in view of Reid.
Regarding claim 9, Macbeth teaches the fault circuit interrupting device according to Claim 1, however Macbeth does not teach the device further comprising a resistor connected across a first and a 
Regarding claim 10, Macbeth teaches the fault circuit interrupting device according to Claim 1, however Macbeth does not teach the device further comprising a sensor configured to sense an environmental parameter and provide an output signal indicative of the environmental parameter. However Reid teaches the device further comprising a sensor (i.e. temperature sensing circuit 26)(fig.1) configured to sense an environmental parameter (implicit) and provide an output signal indicative of the environmental parameter (implicit). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the circuit of Macbeth to include the sensor of Reid to provide the advantage of increasing the accuracy of the transformer sensors through compensating for temperature changes.
Regarding claim 11, Macbeth and Reid teach the fault circuit interrupting device according to claim 10, wherein the controller is further configured to adjust at least one software component of the fault circuit interrupting device in accordance with the output signal indicative of the environmental parameter (refer to Reid [0004]).
Regarding claim 12, Macbeth and Reid teach the fault circuit interrupting device according to claim 10, wherein the environmental parameter is one selected from the group consisting of humidity and temperature (refer to Reid [0004]).
Regarding claim 13, Macbeth and Reid teach the fault circuit interrupting device according to claim 10, wherein the sensor has a location of one or more of: internal to a housing of said fault circuit interrupting device, external to the housing of said fault circuit interrupting device, or integrated within said controller (refer to Reid temperature sensing circuit 26)(fig.1)(refer also to Reid [0004]).
Claims 14 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macbeth as applied to claim 1 above, and further in view of Bonilla et al. U.S. Patent Application 2007/0279814 (hereinafter “Bonilla”).
Regarding claim 14, Macbeth teaches the fault circuit interrupting device according to Claim 1, further comprising: a solenoid (i.e. solenoid 228)(fig.5) in operative communication with the fault sensor (implicit), wherein upon the occurrence of an actual fault, a signal is generated to energize the solenoid (refer to [0027]), the actual fault being associated with current flowing through a conductor electrically coupled to a power source (refer to [0027]); a test circuit (refer to transistor 514)(fig.5) configured to generate a simulated fault condition along the conductor (refer to [0037]), the simulated fault condition including a simulated fault current (refer to [0037]); and a line interrupt assembly (i.e. interrupting contacts 230 and 230’)(fig.5) configured to interrupt current flow through the conductor (implicit)(refer to [0027]), wherein the controller is further configured to control the test circuit to generate the simulated fault current (implicit)(refer to [0037]) however Macbeth does not teach the simulated fault current having a value less than a fault current value that would be required to trigger the line interrupt assembly. However Bonilla teaches the simulated fault current having a value less than a fault current value that would be required to trigger the line interrupt assembly (refer to [0037]-[0040]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Macbeth to include the self-test of Bonilla to provide the advantage of ensuring that the circuit is in proper working condition without interrupting power to the load.
Regarding claim 17, Macbeth and Bonilla teach the fault circuit interrupting device according to Claim 14, wherein the conductor is a first conductor (implicit), the fault circuit interrupting device further comprising a second conductor (implicit), wherein the test circuit generating the simulated fault current includes generating an imbalance in currents passing through the first and second conductors (refer to Bonilla [0037]-[0040]).  
Regarding claim 18, Macbeth and Bonilla teach the fault circuit interrupting device according to Claim 17, wherein the test circuit generating the imbalance includes adding a supplemental current to one of the first or second conductors (refer to Bonilla [0037]-[0040]), wherein the supplemental current is not synchronized with a current output by the power source (refer to Bonilla [0037]-[0040]).  
Regarding claim 19, Macbeth and Bonilla teach the fault circuit interrupting device according to Claim 18, wherein the supplemental current is generated through a portion of two half cycles associated with the current output by the power source (refer to Bonilla [0037]-[0040]).  
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macbeth and Bonilla as applied to claim 14 above, and further in view of Baer et al. U.S. Patent No. 5,309,310 (hereinafter “Baer”).
Regarding claim 15, Macbeth and Bonilla teach the fault circuit interrupting device of claim 14, further comprising: a bridge rectifier (i.e. bridge rectifier 72)(fig.3A) including a plurality of diodes (implicit); wherein the controller is configured to monitor the voltage for detecting failure of one or more of the plurality of diodes (Refer to Bonilla [0052]), however Macbeth and Bonilla do not teach a voltage regulator in operative communication with the controller and the bridge rectifier, the voltage regulator being configured to output a voltage. However Baer teaches a voltage regulator (i.e. voltage regulator 142)(fig.3A) in operative communication with the controller and the bridge rectifier (implicit), the voltage regulator being configured to output a voltage (implicit). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Macbeth .
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macbeth and Bonilla as applied to claim 14 above, and further in view of Restrepo.
Regarding claim 16, Macbeth and Bonilla teach the fault circuit interrupting device according to Claim 14, however they do not teach wherein an amplitude of the simulated fault current is less than an amplitude of a fault current generated during an actual fault. However Restrepo teaches wherein an amplitude of the simulated fault current is less than an amplitude of a fault current generated during an actual fault (refer to wherein an amplitude of the test signal (PTT) is less than an amplitude of the signal generated during the true arc fault; column 7, lines 56-64, column 9, lines 47, column 10, 7-14, lines 56-67, column 11, lines 1-4). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Macbeth and Bonilla to include the amplitude of Restrepo to provide the advantage of ensuring that the circuit does not trip during a self-test, thereby avoiding nuisance trips.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macbeth as applied to claim 1 above, and further in view of Bonilla and Baer.
Regarding claim 21, Macbeth teaches the fault circuit interrupting device according to Claim 1, however Macbeth does not teach wherein the controller is further configured to monitor a voltage input to a voltage regulator for detecting when a bridge diode fails to conduct current. However Bonilla teaches wherein the controller is further configured to monitor a voltage input for detecting when a bridge diode fails to conduct current (refer to [0052]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Macbeth to include the monitoring of Bonilla to provide the advantage of ensuring that the circuit is in proper working condition. However Macbeth and Bonilla do not teach wherein the voltage input is a voltage input to a voltage regulator. However Baer teaches wherein the voltage input is a voltage input to a voltage regulator (refer to voltage regulator 142)(fig.3A). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Macbeth and Bonilla to include the voltage regulator of Baer to provide the advantage of providing a reliable and smooth voltage to the circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839